Citation Nr: 0704928	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for emphysema.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from June 1965 to June 
1968 and from October 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was before the Board in March 2004 as an 
attempt to reopen a claim which as subject to a prior final 
denial.  At that time the claim was denied.  The veteran 
appealed the Board's March 2004 decision to the United States 
Court of Appeals for Veterans Claims (the Court).  By Order 
dated in November 2005, the Court granted a Joint Motion for 
Remand filed by the parties and vacated that portion of the 
Board's March 2004 decision which determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for emphysema, remanding 
it back to the Board.  It was determined that VA had 
incorrectly adjudicated the issue on appeal as an attempt to 
reopen a claim subject to a prior final denial instead of as 
an original claim.  The styling of the issue on appeal on the 
title page has been changed to reflect this determination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

As set out in the October 2005 Joint Motion for Remand, it 
was determined that VA had incorrectly adjudicated the issue 
on appeal as an attempt to reopen a claim subject to a prior 
final denial.  The claim was denied by the RO in August 1999 
as not well grounded.  The veteran did not appeal the 
decision which became final in August 2000.  In September 
2002, the veteran requested readjudication of his claim for 
service connection for emphysema.  VA, thereafter, 
adjudicated the claim as an attempt to reopen a decision 
subject to a prior final denial.  The Joint Motion for Remand 
pointed out, however, that pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), § 7(b), a claimant was 
entitled to readjudication of a claim where (1) the claim was 
denied as being not well grounded, (2) the claim became final 
on or after July 14, 1999, and before November 9, 2000, and 
(3) a request for readjudication was made by November 9, 
2002.  The current case fits all three of the criteria 
required for a readjudication of the claim on the merits.  

The Joint Motion for Remand directed that the issue of 
entitlement to service connection for emphysema be 
readjudicated at the RO with the right to appeal a possible 
denial of the claim to the Board.  

Accordingly, the case is REMANDED for the following action:

After completion of any additional 
development of the evidence that the RO 
may deem necessary, the RO should 
adjudicate the claim of entitlement to 
service connection for emphysema on the 
merits.  If the decision remains adverse 
to the veteran, provide him and his 
representative with a notification of the 
decision and of his appellate rights.   

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The RO should treat the claim expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans 
Claims must be handled expeditiously.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

